

117 HRES 318 IH: Expressing the sense of the House of Representatives that clean water is a national priority and that the April 21, 2020, Navigable Waters Protection Rule should not be withdrawn or vacated.
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 318IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mrs. Miller-Meeks (for herself, Mr. Allen, Mr. Stauber, Mr. Rice of South Carolina, Mr. Calvert, Mr. LaMalfa, Ms. Stefanik, Mr. Baird, Mr. Smith of Nebraska, Mr. Newhouse, Mr. Lamborn, Mr. McKinley, Mrs. Boebert, Mrs. Wagner, Mr. McClintock, Mr. Gibbs, Mr. Bishop of North Carolina, Ms. Herrell, Mr. Budd, Mr. Scalise, Ms. Cheney, Mr. Mann, Mr. Emmer, Mrs. Hinson, Mrs. Fischbach, Mr. Crawford, Mr. Young, Mr. Burgess, Mr. Feenstra, Mr. Rosendale, Mr. Perry, Mr. Reschenthaler, Mr. Keller, Mrs. Rodgers of Washington, Mr. Duncan, Mr. Valadao, Mr. Posey, Mr. Rodney Davis of Illinois, Mr. Steube, Mr. Buck, Mr. Bentz, Mr. Graves of Louisiana, Mr. Babin, Mr. Sessions, Mr. Thompson of Pennsylvania, Mr. Simpson, Mr. McCarthy, Mr. Wilson of South Carolina, Mr. Austin Scott of Georgia, Mr. Hagedorn, Mr. Kelly of Mississippi, Mr. Mullin, Mr. LaHood, Mr. Harris, Mr. Balderson, Mr. Cole, Mr. Stewart, Mr. Comer, Mr. Arrington, Mr. Banks, Mrs. Hartzler, Mr. Moore of Utah, Mr. Bost, Mr. Hill, Mr. Schweikert, Mr. Fulcher, Mr. Kelly of Pennsylvania, Mr. Smith of Missouri, Mr. Estes, Mr. Tiffany, Mr. Guthrie, Mr. Webster of Florida, Mr. Norman, Mr. Luetkemeyer, Mr. Johnson of Ohio, Mr. Carl, Mr. Westerman, Mrs. Lesko, Mr. Cloud, Mr. Gosar, Mr. Owens, Mr. Walberg, Mr. Carter of Georgia, Ms. Herrera Beutler, Mr. Biggs, Mr. Womack, Mr. Amodei, Mr. Lucas, Mr. Stivers, Mr. Grothman, Mr. Armstrong, Mr. Kustoff, Ms. Malliotakis, Mr. Graves of Missouri, Mr. Mooney, Mr. Johnson of Louisiana, Mr. Fleischmann, Mr. Moolenaar, Mrs. Harshbarger, and Mr. Curtis) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing the sense of the House of Representatives that clean water is a national priority and that the April 21, 2020, Navigable Waters Protection Rule should not be withdrawn or vacated.That it is the sense of the House of Representatives that—(1)clean water is a national priority; and(2)the final rule of the Corps of Engineers and the Environmental Protection Agency entitled The Navigable Waters Protection Rule: Definition of Waters of the United States (85 Fed. Reg. 22250 (April 21, 2020)) should not be withdrawn or vacated.